          Case 1:20-cv-05019-RA Document 15 Filed 08/25/20 Page 1 of 1




                                                         DIRECT DIAL    929.294.2536
                                                         DIRECT EMAIL gtenzer@kaplanhecker.com



                                                                       August 24, 2020
VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

                        Re:   Doe v. Columbia University, No. 1:20-cv-05019 (RA) (KHP)

Dear Judge Abrams:

        We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned action. In accordance with Rule 1.D of Your Honor’s
Individual Rules & Practices in Civil Cases and Your Honor’s Order granting the parties’ request
to extend Columbia’s time to file a responsive pleading (ECF 13), we write to request that the
Court adjourn the Initial Conference currently scheduled for September 11, 2020, until after
October 5, 2020, when the responsive pleading is due. This is the first request for an adjournment
of this deadline. Plaintiff consents to this request.

       Your Honor’s attention to this matter is greatly appreciated.



                                                    Respectfully submitted,



                                                    Gabrielle E. Tenzer

                                     Application granted. The initial conference is hereby adjourned to
cc: Counsel of Record                October 16, 2020 at 12:30 PM. The parties shall use the
                                     conference line provided in the Court's July 6, 2020 Order, Dkt.
                                     6, and shall file the joint letter and proposed case management
                                     plan described in that Order no later than October 9, 2020.

                                     SO ORDERED.



                                                                          _________________________
                                                                          Hon. Ronnie Abrams
                                                                          8/25/2020
